IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                        ASSIGNED ON BRIEFS MAY 15, 2001

              ANTONIO L. SWEATT v. BILLY COMPTON, ET AL.

                   Direct Appeal from the Circuit Court for Lake County
                   No. 97-7683; The Honorable R. Lee Moore, Jr., Judge



                  No. W2001-00002-COA-R3-CV - Filed September 6, 2001


This appeal arises from a specialist physician’s recommendation that the Appellant, an inmate,
undergo nasal surgery. The Utilization Review Committee of the Tennessee Department of
Correction denied the Appellant’s recommended surgery. The Appellant filed a complaint against
the Appellees, prison employees of the Lake County Regional Correctional Facility, alleging federal
constitutional violations, negligence, and medical malpractice. The Appellees filed a motion for
summary judgment. The trial court granted the motion for summary judgment. On appeal, this
Court reversed the grant of summary judgment in favor of the Appellees on the Eighth Amendment
claim that arose out of the delay in the recommended surgery and remanded for further discovery.
This Court affirmed the grant of summary judgment in favor of the Appellees on all other claims.

        The trial court permitted the parties to conduct further discovery on the Eighth Amendment
claim concerning the delay in the recommended surgery. The trial court granted summary judgment
to the Appellees. The Appellant appeals the trial court’s grant of summary judgment in favor of the
Appellees. For the reasons stated herein, we affirm the trial court’s decision.


      Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. HIGHERS, J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
KIRBY LILLARD, J., joined.

Antonio L. Sweatt, Nashville, pro se

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; Mark A.
Hudson, Senior Counsel, Nashville, for Appellees
                                                      OPINION

                                       I. Facts and Procedural History

        The Appellant, Antonio L. Sweatt (“Mr. Sweatt”), is an inmate at the Lake County Regional
Correctional Facility in Tiptonville, Tennessee. During his incarceration, Mr. Sweatt suffered from
a history of medical problems, including sinus problems, a breathing disorder, frequent nose bleeds,
migraine headaches, and structural abnormalities in the nose. In January, 1996, Mr. Sweatt was
transported to the Special Needs Facility, which is the hospital for the Tennessee Department of
Correction (“TDOC”). Dr. Russell Ries (“Dr. Ries”), a specialist physician at the Special Needs
Facility, diagnosed Mr. Sweatt with allergic rhinitis, nasal septal deformity, and turbinate
hypertrophy. Dr. Ries recommended that Mr. Sweatt undergo surgery in order to help alleviate the
nasal obstruction. On May 22, 1996, the Utilization Review Committee, a utilization management
entity designated by the TDOC to review and approve or deny requested services, denied the
recommended surgery. Dr. Ries had the option to appeal to the TDOC Medical Director if he
disagreed with the decision of the Utilization Review Committee. Dr. Ries never filed an appeal for
a reevaluation of Mr. Sweatt’s case.

         On May 21, 1996, Mr. Sweatt filed a complaint in the Chancery Court of Lake County
against the Appellees, prison warden Billy Compton; prison employees Steve Dotson, Ben
Lindamood, Edna Freeman, and Donna Klutts; and prison physician Harold Butler (“the Defendants”
or “the Appellees”), alleging federal constitutional violations, negligence, and medical malpractice.1
Mr. Sweatt alleged that the Defendants intentionally failed to provide him with appropriate medical
care, treatment, and correct medication, and that the medication prescribed to him caused his nose
to bleed. Mr. Sweatt alleged that Dr. Russell Ries had recommended surgery for his condition, but
the surgery had never been performed. Mr. Sweatt also alleged that the Defendants’ acts were a form
of retaliation against him for the grievances he had filed with prison employees.

        On June 24, 1996, Dr. Butler filed a motion for summary judgment. On August 2, 1996, Mr.
Sweatt filed a motion for summary judgment. On August 5, 1996, Mr. Compton, Mr. Dotson, Mr.
Lindamood, Ms. Freeman, and Ms. Klutts filed a motion for summary judgment. On August 14,
1997, the trial court granted Dr. Butler’s motion for summary judgment. The trial court also granted
the motion for summary judgment filed by the remaining Defendants. On September 29, 1997, Mr.
Sweatt filed a notice of appeal with regard to both motions for summary judgment. This Court
affirmed the grant of summary judgment in favor of Dr. Butler. This Court reversed the grant of
summary judgment in favor of the remaining Defendants on the Eighth Amendment claim that arose
out of the delay in the recommended surgery and remanded for further discovery. This Court
affirmed the grant of summary judgment in favor of the remaining Defendants on all other claims.




       1
           On July 9, 1997, the chancery court entered an order transferring the case to the Circuit Court of Lake County.



                                                           -2-
       On April 19, 1999, the trial court permitted the parties to complete discovery on Mr. Sweatt’s
Eighth Amendment claim regarding the following: delay in recommended surgery, whether the
medical condition was sufficiently serious, and the nature of the recommended surgery. On
December11, 2000, the trial court granted summary judgment in favor of the Defendants. In its
order granting summary judgment, the trial court relied upon written responses from Dr. Ries in
making its determination. The trial court stated the following:

                        In response to plaintiff’s question as to whether or not the
               chronic sinusitis structural abnormalities in his nose was a sufficiently
               serious medical need as to require surgery, Dr. Ries indicates that it
               was not and that the surgery was recommended for a nasal
               obstruction. Dr. Ries further states that the surgery was elective and
               not emergency surgery. It was only to improve air flow. He states
               also that it is doubtful that delay in this surgery has created any
               damage so far as the plaintiff’s nasal condition is concerned. . .
                       The information supplied by Dr. Ries is sufficient for the
               Court to determine that the plaintiff’s medical condition is not a
               “serious medical need” under the Eighth Amendment. The
               information is also sufficient for the Court to determine that
               defendants were not deliberately indifferent to plaintiff’s medical
               needs.

This appeal followed.

                                     II. Standard of Review

        Summary judgment is appropriate if the movant demonstrates that no genuine issues of
material fact exist and that he is entitled to a judgment as a matter of law. See TENN. R. CIV . P.
56.03. We must take the strongest view of the evidence in favor of the nonmoving party, allowing
all reasonable inferences in his favor and discarding all countervailing evidence. See Shadrick v.
Coker, 963 S.W.2d 726, 731 (Tenn. 1998) (citing Byrd v. Hall, 847 S.W.2d 208, 210-11 (Tenn.
1993)). Since our review concerns only questions of law, we review the record de novo with no
presumption of correctness of the judgment below. See TENN. R. APP . P. 13(d); Bain v. Wells, 936
S.W.2d 618, 622 (Tenn. 1997).

                                      III. Law and Analysis

        The following two issues, as we perceive them, are presented for our review: (1) whether Mr.
Sweatt suffered from a serious medical need; and (2) whether the Appellees were deliberately
indifferent to a serious medical need in violation of the Eighth Amendment. Our resolution of this
appeal on a separate issue, however, makes it unnecessary to address the issues presented before this
Court.



                                                 -3-
        The record is undisputed that Dr. Ries recommended surgery for Mr. Sweatt, and the
recommendation of surgery was denied by the Utilization Review Committee. Once the Utilization
Review Committee denied surgery, Dr. Ries had the option to appeal the decision on Mr. Sweatt’s
behalf. These facts were confirmed by a letter from Connie S. Klein, the Executive Administrative
Assistant of the TDOC, to Mr. Sweatt which stated:

               The Utilization Review Committee has reviewed your charts and the
               attending physician’s recommendations. After careful consideration
               of all information received and reviewed, they have denied the
               request for sinus surgery on May 22, 1996. You may contact your
               institutional Health Administrator to find out if the attending
               physician has or will file an appeal to the Utilization Review
               Committee for reevaluation of the merits of your case.

Dr. Ries never filed an appeal for a reevaluation of Mr. Sweatt’s case.

        The delay in Mr. Sweatt’s recommended surgery is a direct result of the denial of surgery by
the Utilization Review Committee and/or the failure of Dr. Ries to appeal that decision. Mr. Sweatt
has failed to establish that the named Appellees were in any way responsible for the delay or denial
of his surgery. In response to Mr. Sweatt’s first request for admissions the Appellees stated:

               The recommendation for the surgery was denied by the Utilization
               Review Committee and Dr. Ries did not appeal the decision.
               Furthermore, these defendants are not responsible for scheduling any
               surgery to be performed at the Special Needs Facility and cannot
               override the decision of the Utilization Review Committee denying
               the surgery.

Mr. Sweatt has presented no evidence to the contrary. Because the Appellees were not personally
responsible for any delay or denial of surgery, we find that the Appellees were not proper defendants
to this lawsuit. Accordingly, although on different grounds, we affirm the trial court’s grant of
summary judgment in favor of the Appellees.

                                          IV. Conclusion

       For the foregoing reasons, the decision of the trial court is affirmed. Costs of this appeal are
taxed against the Appellant, Antonio L. Sweatt, for which execution may issue if necessary.



                                                       ___________________________________
                                                       ALAN E. HIGHERS, JUDGE



                                                 -4-